Citation Nr: 1613153	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  04-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

	
THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine from June 8, 2003 to December 12, 2010.

3.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy from June 8, 2003 to December 12, 2010.

4.  Entitlement to an effective date prior to December 13, 2010, for the grant of entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to December 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2003 and July 2010 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2007, the Veteran provided testimony at a video hearing with respect to the issues of entitlement to service connection for a cervical spine disability and for erectile dysfunction.  A transcript of the hearing is of record.  In May 2010, the Board remanded these two issues for further development.

In a January 2015 Decision Review Officer (DRO) Decision, service connection for erectile dysfunction was granted.  As a result, this issue has been resolved and is not before the Board.  See Grantham v. Brown, 114 F.3d 116   (Fed. Cir. 1997).

The remaining issues on appeal were perfected for appellate review following the Board's May 2010 remand.  In addition to these issues on appeal, the Board notes that the Veteran had also perfected on appeal, the issues of entitlement to a rating in excess of 10 percent for tinnitus, entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine from December 13, 2010, and entitlement to a disability rating in excess of 40 percent for left lower extremity radiculopathy from December 13, 2010.  However, in November 2014 correspondence (prior to certification of the appeal), the Veteran's attorney withdrew these issues on appeal.        

In a letter sent in December 2015, the Veteran was informed that the Veterans Law Judge who presided at his July 2007 hearing was no longer employed by the Board. He was informed of his options for another Board hearing.  The letter advised that if a response was not received within 30 days it would be assumed that the Veteran did not want another hearing.  No response was received.  As such, the case has been reassigned to the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether the Veteran is entitled to extraschedular TDIU, prior to August 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his cervical spine disability is aggravated by his service-connected lumbar spine disability.  

2.  From June 8, 2003 to August 17, 2010, the Veteran's degenerative disc disease of the lumbar spine was not manifested by moderate limitation of motion. The evidence did not show forward flexion of the lumbar spine limited to 60 degrees, combined range of motion less than 120 degrees or muscle spasm or guarding resulting in an abnormal gait or spinal contour.  Incapacitating episodes have not been shown.

3. From August 18, 2010 to December 12, 2010, the Veteran' degenerative disc disease of the lumbar spine was manifested by forward flexion of the spine to 40 degrees.

4.  From June 8, 2003 to August 17, 2010, the Veteran's radiculopathy of the left lower extremity is not manifested by moderate incomplete paralysis.

5.  From August 18, 2010 to December 12, 2010, the Veteran's radiculopathy of the left lower extremity is manifested by moderately severe incomplete paralysis.  

6.  The weight of the evidence indicates that the Veteran's service-connected disabilities prevented the Veteran from securing or maintaining substantially gainful employment as of August 18, 2010.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2.  From June 8, 2003 to August 17, 2010, the criteria for a higher initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a; Diagnostic Codes 5235-5243, 5285, 5286, 5292, 5295 (2003, 2015).   

3.  From August 18, 2010 to December 12, 2010, the criteria for a 20 percent rating for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a; Diagnostic Codes 5235-5243, 5285, 5286, 5292, 5295 (2003, 2015).   

4.  From June 8, 2003 to August 17, 2010, the criteria for a disability rating in excess of 10 percent for left lower extremity neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  

5.  From August 18, 2010 to December 12, 2010, the criteria for a 40 percent rating for left lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).    



6.  The criteria for TDIU were met August 18, 2010.  38 U.S.C.A. §§ 1155, 5107   (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In this case, required notice was provided in a letter dated in October 2010, and neither the Veteran, nor his attorney, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order. 

 Accordingly, the Board will address the merits of the Veteran's claims.

Service Connection Claim

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended, effective October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected disability is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice, and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason, and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the veteran.

The Veteran is seeking service connection for a cervical spine disability, to include secondary to his service-connected lumbar spine disability.

The Veteran has a current diagnosis of degenerative disc disease of the cervical spine.

On VA examination in January 2012, the examiner opined that the Veteran's cervical spine disability was not caused by or a result of the Veteran's lumbar spine disorder.  The rationale provided was that the medical literature does not support the claim that arthritis in one joint can cause arthritis in another.  The examiner felt that the Veteran's cervical spine condition was more likely caused by age related findings.  The examiner also noted that the Veteran's service medical records are completely silent for any mention of a cervical spine condition and that by the Veteran's own account, his neck pain began in 1997, 35 years after service.  

Additional nexus opinions were provided by a VA examiner in January 2015.  In a January 2015 VA examination note, the examiner opined that it was less likely than not that the Veteran's cervical spine degenerative disc disease was aggravated, temporarily, or permanently, by his lumbar degenerative disc disease or S1 radiculopathy.  The examiner noted that that disc disease did not spread upward in this way.

In a subsequent addendum opinion provided in January 2015, the examiner commented that the Veteran's service-connected lumbar spine degenerative disc disease with radiculopathy was less likely than not to created or aggravated disc disease in the cervical spine because this is not consistent with "our knowledge of the pathophysiology of DDD.  Arthritic and degenerative disease in a lower part of the spine does not spread to an upper part of the spine, as may happen with infectious or atherosclerotic processes.  As pointed out by the 2012 examiner, the medical literature does not support such a scenario."  

However, the examiner also stated that while it is as likely as not that, at some point in time, the lumbar symptoms do aggravate the cervical symptoms, the degree and frequency of this aggravation cannot be determined without resorting to speculation.  For instance, pain from lumbar disc disease and radiculopathy can affect stance, gait, muscle tone, conditioning, mood and other factors which, in turn, can affect the cervical spine symptoms.   

While the January 2012 and January 2015 VA examiners found that the 
Veteran's lumbar spine disability did not cause his cervical spine disability (determined that disc disease does not spread), the January 2015 VA examiner nonetheless recognized that changes in the Veteran's stance, gait and muscle tone from his lumbar spine disability aggravates his cervical spine symptoms.  The Board resolves reasonable doubt in favor of the Veteran, and finds that there is sufficient persuasive evidence that shows that the Veteran's cervical spine disability is secondary to service-connected lumbar spine disability.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Therefore, service connection for cervical spine disability is warranted.

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

At the outset, it is observed that the schedular criteria for evaluating disabilities of the spine underwent revision during the pendency of this appeal.  Such amendment affected general diseases of the spine and became effective September 26, 2003. The amendments renumber the diagnostic codes and create a General Rating Formula for Rating Diseases and Injuries of the Spine, based largely on limitation or loss of motion, as well as other symptoms. 

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g) (West 2014); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as the amendment discussed above has a specified effective date without provision for retroactive application, it may not be applied prior to its effective date.  As of the effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran. 

The previous version of the rating criteria, in effect when the Veteran filed his claim in July 2003, provided ratings based on limitation of motion of the lumbar spine under Diagnostic Code 5292.  Slight limitation of motion of the lumbar spine was to be rated 10 percent disabling; moderate limitation of motion of the lumbar spine was to be rated 20 percent disabling; and severe limitation of motion of the lumbar spine was to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  

Moreover, Diagnostic Code 5295 provided that a 10 percent disability rating is assigned for lumbosacral strain with characteristic pain on motion.  A 20 percent disability rating is assigned where there is evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent disability rating was assigned where the symptoms are severe, with listing of whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  The Board will apply this version of the rating criteria for the entire initial rating claim period. 

Disabilities of the spine are currently rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The Board will consider these criteria for the initial rating claim period from September 26, 2003 to the present. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 
A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

It is noted that diseases and injuries of the spine should be evaluated upon any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). 

The September 2003 amendments also provide a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes as follows: with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent); with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent). 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective from September 26, 2003). 

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve, and provides that a 10 percent rating is warranted for mild incomplete paralysis.  A rating of 20 percent is warranted for moderate incomplete paralysis.  Moderately severe incomplete paralysis merits a 40 percent rating.  A rating of 60 percent requires severe incomplete paralysis with marked muscle atrophy.  The maximum rating of 80 percent is reserved for complete paralysis shown by manifestations such as: the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Terms such as "mild," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, VA must evaluate all the evidence so that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of such terms by VA examiners or other physicians will be considered, but are not dispositive when assigning an evaluation.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

In a July 2010 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine and for associated left lower extremity radiculopathy.  Each disorder was assigned a 10 percent rating, effective July 8, 2003.   

In a September 2011 statement of the case (SOC), the RO increased the rating for the lumbar spine disability to 20 percent disabling, effective December 13, 2010, and increased the rating for left lower extremity to 40 percent, effective December 13, 2010.  As noted above, the Veteran has limited the appeal to increased ratings prior to December 13, 2010 for both the lumbar spine disability and for the left lower extremity.

The Veteran, through his attorney, has essentially argued that higher evaluations are warranted for his service-connected lumbar spine disability and for his left lower extremity radiculopathy.  Specifically, the Veteran has argued that his symptoms reported on VA examination in August 2010 are essentially identical to those reported on VA examination in December 2010 for he was granted increased rating.  

The Veteran was seen at a VA facility in October 2002 for complaints of back pain.  X-rays of the lumbar spine from the same month revealed degenerative disc changes at virtually all levels, but most prominently between L5-S1 and L1-L2, with prominent osteoarthritis between L4 and S1.  In November 2002, the Veteran was fond to have lumbar radiculopathy as well.

In a February 2003 letter, a private physician noted that the Veteran had lumbosacral spine x-rays from April 2002 showing minimal scattered anterior hypertrophic spur formation and mild apophyseal hypertrophy of the lower lumbar spine, as well as an EMG showing an old inactive left S1 radiculopathy.

On VA examination in August 2006, the Veteran reported soreness and tenderness in his lumbar spine with prolonged standing, bending and lifting activities.  He also reported left leg pain with numbness, tingling and paresthesias.  Examination of the back did not show any obvious deformity.  He had some tenderness and soreness and pain to palpation across the lumbar spine.  He could forward flex to 85 degrees, extend to 0 degrees, lateral flex to the right and left to 30 degrees, and could rotate to the left and right to 30 degrees, with pain especially at the extremes of rotation.  No other flare-ups were noted.  The examiner noted that the Veteran gets painful motion, muscle tenderness and muscle spasms across the lumbar spine.  Neurological examination revealed normal strength and normal tone.  Reflexes were equal.  Straight leg raise was negative.  There was decreased sensation of L5-S1.  There was normal strength in the left leg.  There were no incapacitating episodes in the past year.  It was noted that x-rays showed degenerative disk disease at L4-L5.  The diagnosis was degenerative disk disease, with left radiculitis.

On VA examination on August 18, 2010, the Veteran complained of increasing pain, soreness, ache and tenderness in the lumbar spine.  He used a cane to ambulate.  He could forward flex to 40 degrees.  Extension was to 0 degrees.  Left lateral flexion was to 15 degrees.  Right lateral flexion was to 15 degrees.  Left lateral rotation was to 15 degrees and right lateral rotation was to 15 degrees.  Repetitive use caused increased pain.  There was no change in range of motion.  Flare-ups occurred with prolonged sitting or bending or lifting activity.  There was painful motion, muscle spasm and tenderness throughout the lumbar spine.  Neurological examination revealed diminished sensation in the L5-S1 nerve root of the left side.  No atrophy was noted.  Straight leg raising was negative.  There was no evidence of any incapacitating episodes in the past year.      

Lumbar Spine

The Board finds that the criteria for the assignment of a 20 percent rating for the service-connected lumbar spine disability have been met from August 18, 2010 (the date of the VA examination) to December 12, 2010, under the revised September 2003 criteria as the Veteran demonstrated forward flexion to 40 degrees. 

However, for the period from June 8, 2003 to August 17, 2010, the Veteran's lumbar spine disorder does not meet or approximate the criteria for disability rating higher than 10 percent now assigned.  When evaluating the Veteran's lumbar spine based upon limitation of motion, Diagnostic Code 5292, the Veteran's lumbar spine condition is slight during this time period.  The medical treatment records do not show any recurring attacks during this time period. His VA examination revealed painful motion at the end of his range of motion.  The Veteran's range of motion was only slightly impacted.  There was no evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, to warrant a higher rating under Diagnostic Code 5295.

The preponderance of the evidence is against a finding supporting a higher rating under applicable diagnostic criteria for the period from September 26, 2003 to August 17, 2010 under the General Rating Formula, Diagnostic Code 5242.  The Veteran did not demonstrate an abnormal gait from muscle spasm or guarding, which meet or approximate the criteria for a 20 percent disability rating.  Moreover, on VA examination in August 2006, the Veteran's forward flexion of the lumbar spine was to 85 degrees and the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  

Under the current criteria, the Veteran would also not receive a higher evaluation if his lumbar spine were evaluated as intervertebral disc syndrome under Diagnostic Code 5293, because the evidence does not show that the Veteran has ever been ordered on bed rest by a physician. 

Radiculopathy of the Left Lower Extremity

The evidence also shows that that as of VA examination dated August 18, 2010, the Veteran's left lower extremity met the criteria for a 40 percent disability rating under Diagnostic Code 8520.  Through written statements, the Veteran has alleged that his symptoms were essentially identical to those reported at the December 13, 2010 VA examination report and for which he received a higher rating.  In essence, the evidence shows that his left lower extremity is manifested by moderately severe paralysis.  Therefore, affording the Veteran the benefit of the doubt in his favor, a 40 percent rating for left lower extremity is granted from August 18, 2010 to December 12, 2010.  

However, the Board finds that a rating in excess of 10 percent is not warranted for the period from June 8, 2003 to August 17, 2010 as the evidence does not show moderate incomplete paralysis of the left lower extremity.  In this respect, on VA examination in August 2006, the evidence shows revealed normal strength and normal tone of the left lower extremity.  While there was decreased sensation of L5-S1, there was also normal strength in the left leg.

Extraschedular Consideration

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria. The rating criteria for the Veteran's currently assigned disability ratings contemplate his lumbar spine and left lower extremity radiculopathy symptoms.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected lumbar spine and left lower extremity radiculopathy disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).  Thus, referral for the assignment of an extraschedular rating is not warranted.


TDIU

The Veteran contends that he is entitled to TDIU prior to December 13, 2010.  TDIU was granted as of December 13, 2010 based on a finding that the Veteran was unable to obtain or maintain substantially gainful employment as a result of his service connected disabilities.  

Records from the Social Security Administration show that the Veteran was been determined to be totally and permanently disabled as of July 2001, based primarily on his lumbar spine disability.  

The Veteran underwent a VA examination in December 2010.  The examiner determined that his service-connected left lower extremity S1 radiculopathy and degenerative disc disease of the lumbar spine not only precluded him for a labor intensive occupation but also precluded him from a sedentary occupation because he was prevented from prolonged periods of sitting, standing, and walking. 

The schedular rating criteria for TDIU is as follows: if there is only one such disability, such disability shall be ratable as 60 percent or more; and, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The RO determined that the Veteran met the schedular criteria for a TDIU as of December 13, 2010 as the rating for the lumbar spine disability had been increased to 20 percent as of this date and the rating for the left lower extremity radiculopathy had been increased to 40 percent.  Along with a 60 percent rating for bilateral hearing loss and a 10 percent rating for tinnitus, the Veteran had a combined 80 percent rating from December 13, 2010.  

As of this opinion, the Board finds that the Veteran is entitled to a 20 percent rating for his lumbar spine disability as of August 18, 2010 and is entitled to a 40 percent rating for his left lower extremity radiculopathy as of August 18, 2010.  The Veteran also has a 60 percent rating for bilateral hearing loss and a 10 percent rating for tinnitus.  Thus, a combined 80 percent rating is met from August 18, 2010.  The Veteran meets the schedular rating criteria for TDIU as of August 18, 2010, but not prior.

Turning to the next step, TDIU may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  The evidence shows that the Veteran has complained of increasing lumbar spine symptoms as well as left lower extremity radiculopathy symptoms.  Moreover, the Veteran contends that his lumbar spine symptoms are essentially same on the August 2010 examination as the December 2010 examination report where the examiner concluded that he was not employable.  Thus, affording the Veteran the benefit of the doubt, an earlier effective date for TDIU is granted as of August 18, 2010 (the date he was found to meet the schedular rating criteria for TDIU).


ORDER

Entitlement to service connection for a cervical spine disability as secondary to service-connected lumbar spine disability is granted.

An initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine from June 8, 2003 to August 17, 2010, is denied.

A 20 percent rating for degenerative disc disease of the lumbar spine from August 18, 2010 to December 12, 2010, is granted.

An initial rating in excess of 10 percent for left lower extremity neuropathy from June 8, 2003 to August 17, 2010, is denied.

A 40 percent rating for left lower extremity neuropathy from August 18, 2010 to December 12, 2010, is granted.

A TDIU is granted effective August 18, 2010.


REMAND

As noted above, the Veteran does not meet the scheduling rating criteria for TDIU prior to August 18, 2010, however, there is also a duty imposed on the VA to consider TDIU even when the schedular criteria are not met.  See Roberson v. Principi, 251 F.3d 1378 (2001); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA policy is that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

Accordingly, the case is REMANDED for the following action:

Submit the TDIU claim prior to August 18, 2010, to the Director, Compensation and Pension Service to determine whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) . 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


